DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of six (6) election-of-species requirements and does not address the merits of the claims.  
Status of the Claims
Claims 1-20, as originally filed 02 April 2020, are pending.  
Election-of-Species Requirements
First, Applicant is required under 35 U.S.C. 121 to elect one species of pH range for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to paragraph [0242] on page 51 of the specification, as originally filed.  An example of a proper election is as follows: “Applicant elects 5.5 – 6.2 as the pH range.”  The examiner notes that the pH range elected by Applicant will correspond to limitation (iii) of claims 1 and 2, which requires administration of an oral composition that maintains urine pH.  The examiner will interpret pH values above the range elected by Applicant as corresponding to limitation (i) of claims 1 and 2, which requires administration of an oral composition that decreases urine pH.  Conversely, the examiner will interpret pH values below the range elected by Applicant as corresponding to limitation (ii) of claims 1 and 2, which requires administration of an oral composition that increases urine pH.  Currently, all claims are generic in regard to pH range.
Second, Applicant is required under 35 U.S.C. 121 to elect one species of urinary acidifying agent for prosecution on the merits to which the claims shall be restricted if no generic L-methionine as the urinary acidifying agent.”  Currently, claims 3 and 6 are generic in regard to urinary acidifying agents.
Third, Applicant is required under 35 U.S.C. 121 to elect one species of calcium phosphate crystallization inhibitor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 6, 11, 18, and 20.  An example of a proper election is as follows: “Applicant elects phytic acid or a salt thereof as the calcium phosphate crystallization inhibitor.”  Currently, claims 3-5, 10, 12, and 13 are generic in regard to calcium phosphate crystallization inhibitor.
Fourth, Applicant is required under 35 U.S.C. 121 to elect one species of urinary basifying agent for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 8 and 19.  An example of a proper election is as follows: “Applicant elects citric acid or a salt thereof as the urinary basifying agent.”  Currently, claims 7 and 9 are generic in regard to urinary basifying agents.
Fifth, Applicant is required under 35 U.S.C. 121 to elect one species of uric acid crystallization inhibitor for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  As a courtesy, Applicant is referred to claims 9 and 19.  An example of a proper election is as follows: “Applicant elects a saponin as the uric acid crystallization inhibitor.”  Currently, claims 7 and 8 are generic in regard to uric acid crystallization inhibitor.
Sixth, Applicant is required under 35 U.S.C. 121 to elect one species of urinary tract device for prosecution on the merits to which the claims shall be restricted if no generic claim is finally JJ stent as the urinary tract device.”  Currently, claims 1-13 and 16-20 are generic in regard to urinary tract devices.
There is an examination and search burden for the patentably distinct species identified above due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.  Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is again reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
15 January 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611